

Exhibit 10.1
W. P. CAREY INC.
1997 NON-EMPLOYEE DIRECTORS’ INCENTIVE PLAN
(Amended through September 19, 2014)
The purposes of the 1997 Non-Employee Directors’ Incentive Plan (the “Plan”) are
to promote the long-term success of W. P. Carey Inc., a Maryland corporation, as
the successor to W. P. Carey & Co. LLC (the “Company”) by creating a long-term
mutuality of interests between the Non-Employee Directors and shareholders of
the Company, to provide an additional inducement for such Directors to remain
associated with the Company and to provide a means through which the Company may
attract able persons to serve as Directors of the Company.

SECTION 1
ADMINISTRATION


The Plan shall be administered by the Compensation Committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) and consisting
of not less than three members of the Board.
The Committee shall keep records of actions taken at its meetings. A majority of
the Committee shall constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present
shall be the acts of the Committee, The Committee may also take action by
approval in writing of all members of the Committee.
The Committee shall interpret the Plan and prescribe such rules, regulations and
procedures in connection with the operation of the Plan as it shall deem to be
necessary and advisable for the administration of the Plan consistent with the
purposes of the Plan. All questions of interpretation and application of the
Plan, as to options (“Listed Share Options”) to purchase interests in the
Company known as listed shares (“Listed Shares”) and as to Listed Shares subject
to restrictions as to transferability or other rights of ownership (“Restricted
Listed Shares”) granted under the Plan, shall be subject to the determination of
the Committee, which shall be final and binding.
Notwithstanding the above, the selection of the Directors to whom Listed Share
Options or Restricted Shares are to be granted, the timing of such grants, the
number of Listed Shares subject to any Listed Share Option, the exercise price
of any Listed Share Option, the periods during which any Listed Share Option may
be exercised and the term of any Listed Share Option or Restricted Listed Share
grant shall be as hereinafter provided, and the Committee shall have no
discretion as to such matters.

        

--------------------------------------------------------------------------------



SECTION 2    
LISTED SHARES AVAILABLE UNDER THE PLAN
The aggregate net number of Listed Shares which may either be issued pursuant to
or be subject to outstanding Listed Share Options or granted as Restricted
Listed Shares under the Plan is limited to 300,000 Listed Shares of the Company,
subject to adjustment and substitution as set forth in Section 6. If any Listed
Share Option is exercised by delivering previously owned Listed Shares in
payment of the option price, the number of Listed Shares so delivered to the
Company shall again be available for purposes of the Plan. If any Listed Share
Option granted under the Plan is canceled by mutual consent or terminates or
expires for any reason without having been exercised in full, the number of
Listed Shares subject thereto shall again be available for purposes of the Plan.
SECTION 3    
GRANT OF LISTED SHARE OPTIONS OR RESTRICTED SHARES
On each January 1, April 1, July 1 and October 1 during the period in which
grants may be made in accordance with Section 10, each person who is then a
member of the Board and who is not then an employee of the Company or any of its
subsidiaries (a “Non-Employee Director”) shall be granted Restricted Listed
Shares and Listed Share Options with a total value of $7,500. The composition of
the award shall be at the option of the Non-Employee Director. If the number of
Listed Shares then remaining available for the grant of Listed Share Options or
Restricted Listed Shares under the Plan is not sufficient for each Non-Employee
Director to be granted a Listed Share Option or Restricted Shares with a total
value of $7,500, then each Non‑Employee Director shall be granted an award for a
number of whole Listed Shares or Restricted Listed Shares equal to the number of
Listed Shares then remaining available divided by the number of Non-Employee
Directors, disregarding any fractions of a share.
SECTION 4    
TERMS AND CONDITIONS OF LISTED SHARE OPTIONS
Listed Share Options granted under the Plan shall be subject to the following
terms and conditions:
(A)    The purchase price at which each Listed Share Option may be exercised
(the “option price”) shall be one hundred percent (100%) of the fair market
value per share of the Listed Shares covered by the Listed Share Option on the
date of grant, determined as provided in Section 4(H).
(B)    Method of Exercise. Listed Share Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of Listed Shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods:

2



--------------------------------------------------------------------------------



(i)    In cash (by certified, bank check, money order or other instrument
acceptable to the Committee);
(ii)    In the form of Listed Shares that are not then subject to restrictions
under any Company plan, if permitted by the Committee in its discretion. Such
surrendered shares shall be valued at Fair Market Value on the exercise date; or
(iii)    Any combination of cash and such shares, in the amount of the full
purchase price for the number of Listed Shares as to which the Option is
exercised; provided, however, that any portion of the option price representing
a fraction of a share shall be paid by the Optionee in cash.
(iv)    By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure.
Payment instruments will be received subject to collection.
The delivery of certificates representing Listed Shares to be purchased pursuant
to the exercise of the Listed Share Option will be contingent upon receipt from
the Optionee (or a purchaser acting in his stead in accordance with the
provisions of the Listed Share Option) by the Company of the full purchase price
for such shares and the fulfillment of any other requirements contained in the
Listed Share Option or applicable provisions of laws.
(C)    Cashless Exercise. Unless otherwise expressly provided at the time of
grant, participants who hold Listed Share Options shall have the right, in lieu
of exercising the Option, to elect to surrender all or part of such Option to
the Company and to receive cash in an amount equal to the excess of (i) the
higher of (x) the Fair Market Value of a Listed Share on the date such right is
exercised and (y) the highest price paid for Listed Shares or, in the case of
securities convertible into Listed Shares or carrying a right to acquire Listed
Shares, the highest effective price (based on the prices paid for such
securities) at which such securities are convertible into Listed Shares or at
which Listed Shares may be acquired, by any person or group whose acquisition of
voting securities has resulted in a Change of Control of the Company over
(ii) the exercise price per share under the Option, multiplied by the number of
shares of Listed Shares with respect to which such right is exercised.
(D)    Except as otherwise provided in Section 7(B), no Listed Share Option
granted under Section 3 shall be exercisable while the grantee is a Director
prior to the first anniversary of the date of grant, and no Listed Share Option
shall be exercisable in any event during the first six months of its term except
in case of death or disability of the grantee as provided in Section 4(F).
Listed Share Options granted hereunder shall be exercisable as follows: options
with respect to one-third of the Listed Shares shall be exercisable on each of
the first, second and third anniversary of the date of grant. No Listed Share
Option shall be exercisable after the expiration

3



--------------------------------------------------------------------------------



of ten years from the date of grant. A Listed Share Option, to the extent
exercisable, may be exercised in whole or in part.
(E)    If and to the extent required for Listed Share Options granted under the
Plan to qualify for the exemption provided by Rule 16b-3 under the Securities
Exchange Act of 1934 (the “1934 Act”), (i) no Listed Share Option shall be
transferable by the grantee otherwise than by will, or if the grantee dies
intestate, by the laws of descent and distribution of the state of domicile of
the grantee at the time of death and (ii) all Listed Share Options shall be
exercisable during the lifetime of the grantee only by the grantee or the
grantee’s guardian or legal representative.
(F)    If a grantee ceases to be a Director of the Company for any reason, any
outstanding Listed Share Options of the grantee (whether or not then held by the
grantee) shall be exercisable and shall terminate according to the following
provisions:
(i)    If a grantee ceases to be a Director of the Company for any reason other
than resignation, removal for cause or death, any then outstanding Listed Share
Option of such grantee (whether or not exercisable immediately prior to the
grantee ceasing to be a Director) shall be exercisable at any time prior to the
expiration date of such Listed Share Option or within one year after the date
the grantee ceases to be a Director, whichever is the shorter period; provided
that, except in the case of a grantee who is disabled within the meaning of
Section 422(c)(6) of the Code (a “Disabled Grantee”), in no event shall the
option be exercisable during the first six months of its term;
(ii)    If during his term of office as a Director, a grantee resigns from the
Board or is removed from office for cause, any outstanding Listed Share Option
of the grantee which is not exercisable immediately prior to resignation or
removal shall terminate as of the date of resignation or removal, and any
outstanding Listed Share Option of the grantee which is exercisable immediately
prior to resignation or removal shall be exercisable at any time prior to the
expiration date of such Listed Share Option or within 90 days after the date of
resignation or removal, whichever is the shorter period;
(iii)    Following the death of a grantee during service as a Director of the
Company, any Listed Share Option of the grantee outstanding at the time of death
(whether or not exercisable immediately prior to death of the grantee) shall be
exercisable by the person entitled to do so under the Will of the grantee, or,
if the grantee shall fail to make testamentary disposition of the Listed Share
Option or shall die intestate, by the legal representative of the grantee (or,
if then permitted under the Plan and the applicable Listed Share Option
agreement, by the grantee’s inter vivos transferee) at any time prior to the
expiration date of such Listed Share Option or within one year after the date of
death of the grantee, whichever is the shorter period;
(iv)    Following the death of a grantee after ceasing to be a Director and
during a period when a Listed Share Option remains outstanding, any Listed Share
Option of the grantee outstanding and exercisable at the time of death shall be
exercisable by such person entitled to do so under the Will of the grantee or by
such legal representative (or,

4



--------------------------------------------------------------------------------



if then permitted under the Plan, by such inter vivos transferee) at any time
prior to the expiration date of such Listed Share Option or within one year
after the date of death of the grantee, whichever is the shorter period.
Whether a grantee is a Disabled Grantee shall be determined, in its discretion,
by the Committee, and any such determination by the Committee shall be final and
binding.
(G)    All Listed Share Options shall be confirmed by an agreement, or an
amendment thereto, which shall be executed on behalf of the Company by the Chief
Executive Officer (if other than the President), the President or any Vice
President and by the grantee.
(H)    Fair Market Value of the Listed Shares means the last reported sale price
at which a Listed Share is traded on such date or, if no Listed Shares are
traded on such date, the most recent date on which Listed Shares were traded, as
reflected on the New York Stock Exchange or, if applicable, any other national
stock exchange which is the principal trading market for the Listed Shares.
(I)    The obligation of the Company to issue Listed Shares under the Plan shall
be subject to (i) the effectiveness of a registration statement under the
Securities Act of 1933, as amended, with respect to such Listed Shares, if
deemed necessary or appropriate by counsel for the Company, (ii) the condition
that the Listed Shares shall have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange, if any, on which the
Listed Shares Listed Shares may then be listed and (iii) all other applicable
laws, regulations, rules and orders which may then be in effect.
Subject to the foregoing provisions of this Section 4 and the other provisions
of the Plan, any Listed Share Option granted under the Plan may be subject to
such restrictions and other terms and conditions, if any, as shall be
determined, in its discretion, by the Committee and set forth in the agreement
referred to in Section 4(F), or an amendment thereto.
SECTION 5    
RESTRICTED LISTED SHARES AWARDS
(A)    Nature of Restricted Listed Share Award. A Restricted Listed Share Award
is an Award entitling the recipient to acquire, at no cost or for a purchase
price determined by the Committee, Listed Shares subject to such restrictions
and conditions as the Committee may determine at the time of grant. Conditions
may be based on continuing service and/or achievement of pre-established
performance goals and objectives.
(B)    Acceptance of Award. A participant who is granted a Restricted Listed
Share Award which requires the making of a payment to the Company shall have no
rights with respect to such Award unless the participant shall have accepted the
Award within 60 days (or such shorter date as the Committee may specify)
following the award date by making payment to the Company, if required, by
certified or bank check or other instrument or form of payment acceptable to the
Committee in an amount equal to the specified purchase price, if any, of the

5



--------------------------------------------------------------------------------



Listed Shares, covered by the Award and by executing and delivering to the
Company a written instrument that sets forth the terms and conditions of the
Restricted Listed Shares in such form as the Committee shall determine.
(C)    Rights as a Shareholder. Upon complying with Section 5(B), a participant
shall have all the rights of a shareholder with respect to the Restricted Listed
Shares including voting and dividend rights, subject to transferability
restrictions and Company repurchase or forfeiture rights described in this
Section 5 and subject to such other conditions contained in the written
instrument evidencing the Restricted Listed Share Award. Unless the Committee
shall otherwise determine, certificates evidencing shares of Restricted Listed
Shares shall remain in the possession of the Company until such shares are
vested as provided in Section 5(E) below.
(D)    Restrictions. Restricted Listed Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of until the
restrictions thereon lapse pursuant to the provisions of Section 5(E).
(E)    Vesting of Restricted Listed Shares. The Restricted Listed Shares issued
under this Plan shall vest ratably over the three-year period with the
restrictions relating to such shares lapsing with respect to one-third of the
Restricted Listed Shares in each grant on each of the first, second and third
anniversary of the date of grant. Subsequent to such date or dates, the Listed
Shares on which all restrictions have lapsed shall no longer be Restricted
Listed Shares and shall be deemed “vested”.
(F)    Waiver, Deferral and Reinvestment of Dividends. The written instrument
evidencing the Restricted Listed Share Award may require or permit the immediate
payment, waiver, deferral or investment of dividends paid on the Restricted
Listed Shares.
SECTION 6    
ADJUSTMENT AND SUBSTITUTION OF LISTED SHARES
If a dividend or other distribution shall be declared upon the Listed Shares
payable in Listed Shares, the number of Listed Shares then subject to any
outstanding Listed Share Options, the number of Listed Shares to be subject to
any Listed Share Option thereafter granted and the number of Listed Shares which
may be issued under the Plan but are not then subject to outstanding Listed
Share Options shall be adjusted by adding thereto the number of Listed Shares
which would have been distributable thereon if such Listed Shares had been
outstanding on the date fixed for determining the shareholders entitled to
receive such dividend or distribution.
If the outstanding Listed Shares shall be changed into or exchangeable for a
different number or kind of Listed Shares or other securities of the Company or
another Company, whether through reorganization, reclassification,
recapitalization, stock split-up, combination of Listed Shares, merger or
consolidation, then there shall be substituted for each share of the Listed
Shares subject to any then outstanding Listed Share Option, for each Listed
Share which would otherwise be subject to any Listed Share Option thereafter
granted for each share of the Listed

6



--------------------------------------------------------------------------------



Shares which may be issued under the Plan but which is not then subject to any
outstanding Listed Share Option and for each Restricted Share, the number and
kind of Listed Shares or other securities into which each outstanding share
Listed Share shall be so changed or for which each such share shall be
exchangeable.
In case of any adjustment or substitution as provided for in this Section 6, the
aggregate option price for all Listed Shares subject to each then outstanding
Listed Share Option prior to such adjustment or substitution shall be the
aggregate option price for all Listed Shares of stock or other securities
(including any fraction) to which such Listed Shares shall have been adjusted or
which shall have been substituted for such Listed Shares. Any new option price
per share shall be carried to at least three decimal places with the last
decimal place rounded upwards to the nearest whole number.
No adjustment or substitution provided for in this Section 6 shall require the
Company to issue or sell a fraction of a share or other security. Accordingly,
all fractional Listed Shares or other securities which result from any such
adjustment or substitution shall be eliminated and not carried forward to any
subsequent adjustment or substitution.
SECTION 7    
ADDITIONAL RIGHTS IN CERTAIN EVENTS
(A)    Definitions.
For purposes of this Section 7, the term “Change of Control” shall mean the
occurrence of any one of the following events:
(i)    any “person”, as such term is used in Sections 13(d) and 14(d) of the
1934 Act (other than the Company, any of its Subsidiaries and any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan of the Company or any of its Subsidiaries), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
1934 Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing 25% or more of either (A) the combined voting power
of the Company’s then outstanding securities having the right to vote in an
election of the Company’s Board of Eligible Directors (“Voting Securities”) or
(B) the then outstanding shares of Listed Shares of the Company (in either such
case other than as a result of acquisition of securities directly from the
Company); provided, however, that a “Change of Control” shall not be deemed to
have occurred for purposes of this Section 7(A)(i) if, prior to reaching or
exceeding such beneficial ownership limit, the Board approves the purchase,
issuance, transfer, gift, assignment, or other similar transaction pursuant to
which such person reaches or exceeds such beneficial ownership limit; provided,
further, that if any such person shall thereafter become the beneficial owner of
any additional Voting Securities or Listed Shares (other than pursuant to a
Listed Share split, Listed Share dividend, or similar transaction), then, absent
additional Board approval, a “Change of Control” shall be deemed to have
occurred for purposes of this

7



--------------------------------------------------------------------------------



Section 7(A)(i). For the avoidance of doubt, in no way shall the approval by the
Board of an acquisition of Voting Securities or Listed Shares subject to this
Section 7(A)(i) be deemed to limit, in any way, the provisions contained in
Section 7(A)(iii); or
(ii)    persons (as defined in the previous subsection) who, as of September 19,
2014, constitute the Company’s Board of Eligible Directors (the “Incumbent
Eligible Directors”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
Eligible Director of the Company subsequent to such date whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Eligible Directors shall, for purposes of this Plan, be considered an
Incumbent Eligible Director; or
(iii)    the consummation of (A) any consolidation or merger of the Company or
any Subsidiary (other than a consolidation or merger of the Company or any
Subsidiary, on the one hand, and an affiliate of, or entity managed or advised
by, the Company or any Subsidiary, on the other hand) where the Listed
Shareholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing more than 50% of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of the
board of directors of the surviving entity in such consolidation or merger (or
of its ultimate parent entity, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company other than to an entity with respect to which, following
such sale or disposition, the Listed Shareholders of the Company immediately
prior to the sale own more than fifty percent (50%) of, respectively, the
outstanding shares of stock and the combined voting power of the outstanding
voting securities entitled to vote generally in the election of the board of
directors of such entity, or (C) any plan or proposal for the liquidation or
dissolution of the Company;
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Listed Shares outstanding, increases (x) the proportionate number of Listed
Shares beneficially owned by any person to 25% or more of the Listed Shares then
outstanding or (y) the proportionate voting power represented by the Listed
Shares beneficially owned by any person to 25% or more of the combined voting
power of all then outstanding voting Securities; provided, however, that if any
person referred to in clause (x) or (y) of this sentence shall thereafter become
the beneficial owner of any additional Listed Shares or other Voting Securities
(other than pursuant to a Listed Shares split, Listed Shares dividend, or
similar transaction), then a “Change of Control” shall be deemed to have
occurred for purposes of the foregoing clause (i).

8



--------------------------------------------------------------------------------



For purposes of the foregoing definition, “Subsidiary” means any entity (other
than the Company) in an unbroken chain of entities, beginning with the Company
if each of the entities (other than the last entity in the unbroken chain) owns
equity possessing 50% or more of the total combined voting power of all classes
of equity in one of the other entities in the chain; “Eligible Director” means
members of the Board who are employees of the Company, its Subsidiaries or their
Affiliates and who are not Non‑Employee Directors; and “Affiliate” means any
entity other than the Company and its Subsidiaries that is designated by the
Board or the Committee as a participating employer under the Plan.
(B)    Acceleration of the Exercise Date of Listed Share Options
Notwithstanding any other provision contained in the Plan, in case Change of
Control occurs, all outstanding Listed Share Options shall become immediately
and fully exercisable, whether or not otherwise exercisable by their terms and
any restrictions on Restricted Listed Shares shall lapse immediately.
SECTION 8    
EFFECT OF THE PLAN ON THE RIGHTS OF COMPANY AND SHAREHOLDERS
Nothing in the Plan, in any Listed Share Option or Restricted Listed Share
granted under the Plan, or in any Listed Share Option agreement shall confer any
right to any person to continue as a Director of the Company or interfere in any
way with the rights of the shareholders of the Company or the Board to elect and
remove Directors.
SECTION 9    
AMENDMENT AND TERMINATION
The right to amend the Plan at any time and from time to time and the right to
terminate the Plan at any time are hereby specifically reserved to the Board;
provided always that no such termination shall terminate any outstanding Listed
Share Options or Restricted Listed Shares granted under the Plan; and provided
further that no amendment of the Plan shall (a) be made without shareholder
approval if shareholder approval of the amendment is at the time required for
Listed Share Options or Restricted Listed Shares under the Plan to qualify for
the exemption from Section 16(b) of the 1934 Act provided by Rule 16b-3 or by
the rules of the New York Stock Exchange or any stock exchange on which the
Listed Shares may then be listed, or otherwise amend the Plan in any manner that
would cause Listed Share Options or Restricted Listed Shares under the Plan not
to qualify for the exemption provided by Rule 16b-3. No amendment or termination
of the Plan shall, without the written consent of the holder of a Listed Share
Option or Restricted Listed Shares theretofore awarded under the Plan, adversely
affect the rights of such holder with respect thereto.
Notwithstanding anything contained in the preceding paragraph or any other
provision of the Plan or any Listed Share Option agreement, the Board shall have
the power to amend the Plan in any manner deemed necessary or advisable for
Listed Share Options or Restricted Listed

9



--------------------------------------------------------------------------------



Shares granted under the Plan to qualify for the exemption provided by Rule
16b-3 (or any successor rule relating to exemption from Section 16(b) of the
1934 Act), and any such amendment shall, to the extent deemed necessary or
advisable by the Board, be applicable to any outstanding Listed Share Options
theretofore or Restricted Listed Shares granted under the Plan notwithstanding
any contrary provisions contained in any Listed Share Option agreement. In the
event of any such amendment to the Plan, the holder of any Listed Share Option
outstanding under the Plan shall, upon request of the Committee and as a
condition to the exercisability of such option, execute a conforming amendment
in the form prescribed by the Committee to the Listed Share Option agreement
referred to in Section 4(G) within such reasonable time as the Committee shall
specify in such request.
SECTION 10    
EFFECTIVE DATE AND DURATION OF PLAN
The effective date of this Amended and Restated Plan shall be October 4, 2007,
provided that the Amended and Restated Plan is approved prior to that date by
the affirmative vote of the holders of at least a majority of the Listed Shares
represented in person or by proxy and entitled to vote at a duly-called and
convened meeting of such holders. No Listed Share Option or Restricted Listed
Share may be granted under Section 3 of the Plan subsequent to October 3, 2017.
SECTION 11    
GOVERNING LAW
This Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York to the extent applicable.

10

